DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed December 16, 2021 in response to the Office Action of September 20, 2021, is acknowledged and has been entered. Claims 1, 2, 5-15, 21-24 are pending. Claims 3, 16-20 are canceled. Claims 1, 7, 21 and 22 are amended. Claims 1, 2, 5-15, 21-24 are currently being examined as drawn to the elected and rejoined species of:
(A) anti-Nodal agent with anti-cancer agent;
(B) anti-Nodal agent CVM-1125 or antibody;
(C) anti-cancer combination docetaxel, carboplatin, trastuzumab, and pertuzumab (TCHP) or anti-cancer combination of anthracyclines and taxanes.


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,688,750, Ruvo et al, issued June 2017; in view of Hendrix et al (Laboratory Investigation, 2017, 97:176-186); Zhao et al (Cancer Research, 2016, 76:1-13); Bachmeier et al (Molecular Cancer, 2009, 8:129, internet pages 1-12); and Park et al (Breast Cancer Research and Treatment, 2006, 99:9-17).
Ruvo et al teach a method for treating cancer in a subject having increased Nodal expression, the method comprising administering to the subject a pharmaceutical composition comprising anti-Nodal antibody 3D1 and in combination with chemotherapy, such as doxorubicin (anthracycline),  duanorubicin (anthracycline), paclitaxel (taxane), docetaxel (taxane), and cyclophosphamide (claims 7 and 8; col. 20, lines 31-44; col. 23, line 45 to col. 24, line 25; col. 25, lines 11-67; col. 36, lines 43-52); wherein the cancer agent administered in chemotherapeutic regimens are generally well characterized in the cancer therapy arts (col. 24, lines 23-30); wherein the cancer is breast or melanoma cancer (col. 18, lines 33-55; col. 22, lines 36-60); wherein the cancer is drug resistant (col. 19, lines 43-52); and wherein the breast cancer or melanoma is metastatic (col. 20, lines 45-60; col. 22, lines 57-58; col. 23, lines 42-44). Ruvo et al teach (col. 41, lines 46-57): The Nodal signaling pathway (See FIG. 12) underlies multiple aspects of aberrant cellular growth including: The cancer stem cell phenotype; Upregulated tumor growth and metastasis; Acquisition of drug resistance; and Molecular cross-talk with Notch4 stem cell signaling. Ruvo et al teach normal adult tissues do not express Nodal (col. 41, lines 57-58).
Ruvo et al teach the subject is tested for Nodal expression with a kit comprising anti-Nodal antibodies, wherein increased Nodal expression indicates if the subject 
Ruvo et al demonstrate that anti-Nodal antibody 3D1 successfully inhibits the proliferation of melanoma and breast cancer cells (Example 4). Ruvo et al demonstrate successfully detecting Nodal expression in biological samples using antibodies in an ELISA (Example 4), wherein Nodal expression was higher in invasive breast cancer than noninvasive breast cancer (col. 59, lines 30-49). Ruvo et al demonstrate successfully treating metastatic melanoma xenografts (homologous cancer cells) in mice by administration of anti-Nodal antibody, chemotherapy, or a combination thereof, and measured Nodal expression before and after treatment. Ruvo et al determined that tumor volume is significantly reduced in anti-Nodal antibody-treated mice compared to chemotherapy-treated mice, and Nodal expression is significantly reduced in melanoma cells when treated with anti-Nodal antibody (Figure 62b and 63a). Ruvo et al determined that chemotherapy did not affect Nodal expression in tumors (Figure 62a) (Examples 4 and 5).
Ruvo et al do not teach:
the melanoma or breast cancer treated with anti-Nodal antibody and chemotherapy has a subpopulation of tumor cells expressing ABCA1; 
the breast cancer patient is treated with or resistant to anthracyclines and taxane (ACT) therapy;
the anti-Nodal antibody is administered after the chemotherapy when the tumor cells are resistant to chemotherapy or administering the anti-Nodal antibody simultaneously with chemotherapy when cancer cells ate resistant to chemotherapy.
Hendrix et al exemplify successfully treating metastatic melanoma xenografts with anti-Nodal antibody combined with chemotherapy. Subjects were treated with anti-Nodal antibody WS65 alone, chemotherapy dabrafenib alone, or WS65 + chemotherapy. Hendrix et al demonstrate that combination treatment of WS65 antibody + darafenib significantly inhibit lung metastasis compared to individual treatments (Figure 5; p. 182, col. 2). Hendrix et al also immunohistochemically detected Nodal expression in melanoma patient tumor tissue samples both before and after treatment of same subjects with chemotherapy including darafenib. Hendrix et al determined that chemotherapy treatment had no effect on Nodal expression levels and fails to target Nodal (p. 179, col. 2 to p. 180, col. 1; Figure 1). Hendrix et al teach (p. 184, col. 1 to p. 185, col. 1):
Without question, better patient selection based on the molecular profile of melanoma helps limit intrinsic resistance. Indeed, combinatorial approaches targeting putative molecular signaling molecules (MEK, PI3K–AKT–mTOR, PDGF,
FGF, and EGFR) that are expressed in melanoma but unaffected during BRAFi therapy are currently being used to address acquired resistance to BRAFi. Most clinical trials
have shown good patient response, increased progression-free survival, and in some instances increased overall survival in patients receiving combinatorial therapy. More recently, trials with BRAFi combined with immune checkpoint inhibitors are also showing promise in improving treatment outcomes compared with patients receiving BRAFi alone. However, adverse side effects that include autoimmune-related toxicities 
number of patients due to tumor cell heterogeneity and adaptation.
Tumor cells expressing stem cell markers and a plastic phenotype are thought to be among the most challenging to target. Cancer stem cells are resistant to therapy and adapt and expand over time to become major drivers of metastasis. One of the predominant stem cell-associated pathways that is reactivated in aggressive cancers is
Nodal. As a member of the TGFβ superfamily, Nodal is best known for its critical role during embryogenesis, where it coordinates tissue organization, body axis specification, and maintains the pluripotency of human embryonic stem cells. Previous studies from our laboratory have shown the potential for Nodal to function as a predictive and
prognostic biomarker in melanoma and breast cancer. Experimental evidence also shows that inhibition of Nodal signaling in several cancer models leads to decreases in
tumorigenicity, metastasis, invasion, angiogenesis, and the plastic stem cell phenotype. Our findings also indicate that Nodal is not targeted in patients receiving the chemotherapeutic agent DTIC. Collectively, these observations served as a foundation for the current study, where we sought to determine whether BRAFi front-line therapy
targeted Nodal. We had the advantage of using uniquely matched end-stage melanoma patient samples collected before treatment and on disease progression (that is, acquired resistance) after BRAFi therapy, which included patients diagnosed with AJCC stage IV disease where none had survived. The results indicate that similar levels of Nodal exist in matched excision biopsies PRE and POST treatment. The accompanying experimental studies using the soft agar assay and nude mouse experimental metastasis model show the most significant effects of suppressing anchorage-independent colony formation potential and metastasis, respectively, are achieved by combinatorial treatment with BRAFi plus anti-Nodal mAb. This novel approach of using a current front-line therapy combined with targeting a critical cancer stem cell-associated pathway, Nodal, deserves further consideration as a therapeutic option.
These clinical observations allowed us to formulate and test the hypothesis that targeting Nodal together with a front-line therapy would reduce tumor growth properties and ultimately metastasis. The soft agar assay results indicated the most significant 
more efficacious outcome with synergistic, combinatorial treatment compared with monotherapy. Based on our previous observations with DTIC treatment of melanoma
cells, the residual viable cells were all Nodal positive, and sequential treatment of this population with anti-Nodal antibody resulted in adverse effects on proliferation and
ultimately apoptosis. As Nodal-expressing tumor cells are relatively resistant to current therapies, this stem cell-associated subpopulation expands after initial front-line
treatment. These mechanisms are likely involved in the current study, but were not measured. Previous preliminary observations from our laboratory indicated that treatment of the SK-MEL-28 BRAF mutated melanoma cell line with a generic BRAFi (RG7204) did not target the Nodal-expressing tumor cells, but sequential treatment with anti-Nodal Ab resulted in massive cell death in vitro. These findings were further validated and significantly expanded in the current study.
The observations generated from the experimental metastasis model using IVIS imaging, lung weight measurements, and microscopic evaluation of lungs revealed a noteworthy suppression of lung tumor burden in animals receiving combinatorial therapy with dabrafenib plus anti-Nodal mAb. Most notably, anti-Nodal mAb was administered only once per week i.p., whereas the dabrafenib was given three times
per week via oral gavage, suggesting a light dosage regimen can yield a profound response. Our laboratory and others have shown the significance of Nodal expression in the progression of melanoma. Most recently, we reported the effects of a novel Nodal-targeting mAb (3D1) in reducing growth of human melanoma xenografts in nude mice, together with diminished downstream pSmad2 signaling; however, this is the first in vivo study to demonstrate the efficacy of combined anti-Nodal mAb therapy with a front-line BRAFi. In fact, the WS65 anti-Nodal mAb used in the current study is different from the 3D1 mAb used in a previous study, thus demonstrating the universality of this mAb therapy. Most noteworthy, Nodal expression appears to be independent of the expression of currently targeted molecules and represents a viable alternative or complementary target in melanoma patients. We speculate that in a clinical setting, a patient would undergo therapy with front-line agents to reduce tumor mass comprised of 

Zhao et al examined ABCA1 expression in breast cancer patients and teach it is known that in breast cancer patients, ABCA1 is overexpressed in 41% of metastatic tumors, reducing time to metastasis by 9 years (abstract; p. OF11, col. 1). Zhao et al suggest ABCA1 is a potent inducer of metastatic capacity in human breast cancers (p. OF11, col. 2).
Bachmeier et al teach overexpression of ABCA1 is associated with drug resistance in melanoma cells (p. 5, col. 2); and teach it is known that the majority of primary and metastatic melanomas highly express ABCA1 (p. 11, col. 1).
Park et al teach overexpression of ABCA1 in breast cancer is a biomarker of residual disease and chemotherapy resistance. Park et al determined that ABCA1 showed significantly increased expression in the residual disease group; associated with decreased responsiveness to sequential weekly paclitaxel (a taxane)/FEC (5-FU, epibuicin (an anthracycline) and cyclophosphamide) neoadjuvant chemotherapy (p. 15, col. 1 at top). Park et al teach on p. 15, col. 1:
In our clinical trial setting, ABCB1, known to confer resistance to several chemotherapeutic agents including paclitaxel, did not significantly increase in tumors with decreased response to neoadjuvant chemotherapy. Samples used in this study were all from chemotherapy-naive patients and the time of exposure to the drug may not have been sufficient to induce the gene expression of this transporter. Although several ABC transporters showed high expression levels in the pretreatment samples, 
But, some ABC transporters may also play significant role in chemoresistance in early breast cancer. Recently, it was reported that ABCC1 expression predict shorter relapse free survival and overall survival and play important role in resistance to chemotherapy in early breast cancer who underwent CMF (cyclophosphamide, methotrexate, and fluorouracil) adjuvant chemotherapy.
Park et al teach on p. 15, col. 2:
Our results suggest that several ABC transporters in human breast cancer cells may contribute to the clinical response to neoadjuvant chemotherapy and gene expression profiling of these ABC transporters may be useful in prediction of the pathologic response to sequential weekly paclitaxel/FEC in breast cancer patients.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat breast cancer or melanoma patients having a subpopulation of tumor cells expressing ABCA1 in the method of Ruvo et al. One would have been motivated to and have a reasonable expectation of success to because: (1) Ruvo et al and Hendrix et al teach breast cancer and melanoma patients having increased Nodal expression are responsive to anti-Nodal antibody therapy and should be selected for and treated with anti-Nodal antibody regardless of ABCA1 expression; (2) Ruvo et al and Hendrix et al teach it is known increased Nodal plays a role in cellular pathways leading to increased metastasis and drug resistance in cancers and that metastatic and residual, drug-resistant cancer has increased Nodal expression; (2) Ruvo et al and Hendrix et al demonstrate successfully treating breast cancer cells and 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the chemotherapy combined with anti-Nodal antibody to encompass anthracyclines and taxanes. One would have been motivated to and have a reasonable expectation of success to because: (1) Ruvo et al suggest the chemotherapy administered with anti-Nodal antibody therapy comprises anthracyclines and taxanes; (2) Hendrix et al specifically suggest targeting Nodal together with a front-line chemotherapy to reduce tumor growth properties and ultimately metastasis due to anti-Nodal therapy targeting residual Nodal-expressing cancer cells that chemotherapy 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the anti-Nodal antibody after or simultaneously with chemotherapy in the method of the combined references cited above. One would have been motivated to and have a reasonable expectation of success to because Ruvo et al and Hendrix et al teach combining anti-Nodal antibody therapy with chemotherapy to target a heterogeneous population of tumor cells, and teach the known mechanism of anti-Nodal therapy in eliminating Nodal-expressing cells that would be left behind as residual disease that chemotherapy fails to target. Given the combined mechanism of treatment is established, the prior art provides a reasonable expectation of success for the anti-Nodal antibody therapy to target Nodal-expressing cells simultaneously or after chemotherapy.

Response to Arguments
3.	Applicants argue that the Examiner has misinterpreted the claim language “decrease, suppress and/or abrogate the manifestation or appearance of the cancer drug resistance” as “treating cancer”. Applicants argue that the claims do not recite a method for “treating cancer.” Applicants argue that one of ordinary skill in the art would not consider an anticancer drug for treating cancer as an equivalent to “for decreasing, 

4.	The arguments have been considered but are not persuasive. Contrary to arguments, the claim preamble of “A method for decreasing, suppressing and/or abrogating the manifestation or appearance of the cancer drug resistance” does not exclude the method of the cited prior art treating subjects having cancer by conducting the same method steps claimed. The claim preamble does not exclude methods for treating subjects having cancer with Nodal and ABCA1 expression as taught by the cited prior art because the preamble does not exclude such subjects. The preamble encompasses a method intended “for decreasing, suppressing, and/or abrogating the manifestation or appearance of cancer drug resistance.” Thus, the claims encompass conducting the administration step on subjects that do not yet have a manifestation or appearance of cancer drug resistance, because the method encompasses decreasing, suppressing or abrogating the development of any cancer drug resistance that may manifest or appear in the future. Applicants appear to be arguing the claimed subjects being treated must already have cancer drug resistance and the method must decrease the resistance, however Applicants are arguing limitations not recited in the claims. 


5.	Applicants argue that the combined references do not teach all of the claim limitations. Applicants argue that the claims require (1) decreasing the manifestation or appearance of drug resistance and require (2) administering anti-Nodal agent and anti-cancer drug to subjects having a subpopulation of tumor cells expressing ABCA1. Applicants argue that Ruvo does not teach (1) and (2). Applicants argue that Ruvo does not teach Nodal expression level has any relationship with drug resistance and ABCA1 expression. Applicants argue that Hendrix does not teach (1) and (2) and does not teach a relationship between Nodal expression and ABCA1 expression. Applicants argue that Zhao does not teach (1) and (2), teaches that ABCA1 is overexpressed in metastatic breast tumors, but does not teach ABCA1 is associated with cancer drug 

6.	The arguments have been considered but are not persuasive. Contrary to arguments, the cited combined references do teach and render obvious the claim limitations of (1) and (2) for the reasons set forth above and in the rejection of record.
Contrary to arguments, the motivation for arriving at the claimed invention provided by the cited references does not need to be the same as Applicants’ motivation. The cited references do not need to teach a relationship between Nodal and ABCA1 to arrive at the claimed invention as Applicants argued. The cited references teach motivation and reasonable expectation of success to treat Nodal-expressing breast, melanoma, metastatic melanoma, residual cancer, and chemotherapy-resistant cancers with a combination of anti-Nodal agent and anti-cancer drug, for the reasons cited in the rejection. The cited references provide a relationship of ABCA1 drug transporter protein expression as frequently occurring in tumor cells of the overlapping subject population encompassing breast cancer, melanoma, metastatic melanoma, residual disease, and drug-resistant cancers. Thus, the cited references teach a relationship of Nodal and ABCA1 expression as occurring in overlapping cancer patient populations in need of treatment. MPEP 2144 states: The reason or motivation to In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon,, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). The cited references provide motivation and reasonable expectation of success to treat cancer patients having Nodal-expressing breast, melanoma, metastatic melanoma, residual cancer, and chemotherapy-resistant cancers with a combination of anti-Nodal agent and anti-cancer drug and explain the mechanism of why it is successful. The cited references recognize that this patient population can encompass subjects having ABCA1-expressing tumor cells and are in need of treatment. It is well within the level of the ordinary skilled artisan to include melanoma and breast cancer patients having heterogeneous cancer knowingly having a subpopulation of tumor cells expressing ABCA1 in the breast cancer and melanoma patient population treated by Ruvo et al and Hendrix et al, because Ruvo et al and Hendrix et al teach it is Nodal expression that is used to select and successfully treat subjects responsive to the anti-Nodal + chemotherapy treatment claimed.

7.	Applicants reiterate arguments that the cited prior art does not provide motivation to decrease, suppress and/or abrogate the manifestation or appearance of the cancer drug resistance by administering anti-Nodal agent and an anti-cancer drug to the subject having a subpopulation of tumor cells expressing ABCA1. Applicants argue the cited references do not recognize that down-regulation of Nodal can result in the complete mitigation of ABCA1. Applicants argue that it is well known that not all cancer drug resistance in melanoma and breast cancer are associated with increased Nodal and BACA1 expression and point to Exhibit III and Ruvo to argue there are other known mechanisms of drug resistance. Applicants argue that personalized medicine is necessary to circumvent drug resistance and point to Exhibit IV. Applicants argue that Examiner’s reasoning in the rejection to treat breast cancer and melanoma patients having Nodal expression regardless of ABCA1 expression contradicts the teachings in Exhibit IV, V, and VI. Applicants argue that one would not be motivated to decrease, suppress, and/or abrogate the cancer drug resistance without precise knowledge that ABCA1 expression is involved in the cancer drug resistance that is to be decreased, suppressed, and/or abrogated. Applicants argue that not all cancer drug resistances in melanoma and breast cancer are associated with increased Nodal expression and Applicants point to Exhibits I, II, and III to argue there are other known proteins involved in drug resistance of melanoma and breast cancer.

8.	The arguments have been considered but are not persuasive for the reasons set forth above. The cited references do provide motivation and reasonable expectation of 
The knowledge in the art of other proteins contributing to cancer drug resistance does not negate the disclosure, motivation or reasonable expectation of success provided by the cited combined references. To summarize again, the cited references (Ruvo and Hendrix) recognize and explain why Nodal-expressing tumors are responsive to and significantly treated with anti-Nodal antibody combined with chemotherapy treatment. The cited references recognize that Nodal expression and Nodal signaling pathway in tumor cells is associated with cancer stem cell phenotype, upregulated tumor growth and metastasis, and acquisition of drug resistance. Inhibition of Nodal signaling in cancer models in the prior art has demonstrated a reduction in tumorigenicity, metastasis, invasion, angiogenesis, and the stem cell phenotype (Hendrix). The cited references explain and demonstrate that chemotherapy does not affect Nodal-expressing tumor cells and results in residual disease and tumor cells expressing Nodal that contribute to tumorigenesis, metastasis, and acquisition of drug resistance. Hendrix and Ruvo explicitly suggest and successfully demonstrate treating Nodal-expressing melanoma and breast cancers with a combination of anti-cancer drug 

9.	Applicants argue that the prior art does not provide a reasonable predictability. Applicants argue that there is no predictability as to the inhibition of Nodal expression to inhibit cancer occurrence, metastasis, or decrease, suppress or abrogate cancer drug resistance in a subject having a subpopulation of tumor cells expressing ABCA1. Applicants argue that Exhibit VII and VIII teach Nodal inhibits tumor cell proliferation, promotes apoptosis, and attenuates androgen receptor signaling in prostate cancer cells, therefore the prior art does not provide reasonable predictability as to whether inhibition of Nodal expression by an anti-Nodal agent would decrease, suppress and/or abrogate cancer drug resistance in a subject having a subpopulation of tumor cells expressing ABCA1.

10.	The arguments have been considered but are not persuasive. Applicants are arguing predictability of references in Exhibit VII and VIII that are not cited in the rejection. As stated in the rejection of record and in the above responses, Ruvo and Hendrix provide a reasonable expectation of success and predictability in treating Nodal-expressing cancers with a combination of anti-Nodal agent and anti-cancer drug by demonstrating such success in working examples. Ruvo and Hendrix recognize and explain why Nodal-expressing tumors are responsive to and significantly treated with anti-Nodal antibody combined with chemotherapy treatment. Ruvo and Hendrix recognize that Nodal expression and Nodal signaling pathway in tumor cells is 


11.	Claims 21-24 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,688,750, Ruvo et al, issued June 2017; in view of Hendrix et al (Laboratory Investigation, 2017, 97:176-186); Zhao et al (Cancer Research, 2016, 76:1-13); Bachmeier et al (Molecular Cancer, 2009, 8:129, internet pages 1-12); and Park et al (Breast Cancer Research and Treatment, 2006, 99:9-17); as applied to claims 1, 2, 4-15 above, and further in view of Hedditch et al (JNCI J Natl Cancer Inst, 2014, 106:dju149, internet pages 1-11) and Aguirre-Portoles et al (Molecular Oncology, 2018, 12:1735-1752).
Ruvo et al, Hendrix et al, Zhao et al, Bachmeier et al, and Park et al (the combined references) teach a method for treating cancer, decreasing or suppressing drug resistance in cancer in a subject, the method comprising administering to the subject an anti-Nodal antibody and chemotherapy, wherein the cancer is heterogeneous and expresses ABCA1, as set forth above. 

The combined references do not teach:
providing a kit comprising both anti-Nodal antibody and anti-ABCA1 antibody; and
administering combined chemotherapy and anti-Nodal therapy and testing for Nodal expression before and after treatment, then continuing with anti-Nodal antibody and chemotherapy treatment.
It is noted that textural instructions are viewed as a recitation of intended use and therefore do not differentiate the claims from the prior art (see MPEP 2112.01). Claim 21 reads on the instructions for direction of use thereof encompassing (1)-(7).
Hedditch et al teach ABCA1 antibodies are successfully used to detect ABCA1 expression in cancer tissue biopsies, correlate mRNA to protein expression levels, and characterize cancer expressing increased ABCA1 as having worse prognosis (Figure 4).
	Aguirre-Portoles et al teach ABCA1 antibodies are commercially available (p. 1738, section 2.9) and employed to detect ABCA1 expression cancer cells as correlated with mRNA expression (Figure 2) and characterize ABCA1 overexpression as giving proliferative advantages to cancer cells, promoting EMT and invasion (Figure 3 and 4; section 3.3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to assess Nodal expression in a patient’s cancer tissue biopsies before and after treatment with anti-Nodal antibody + chemotherapy and continuing with administration of anti-Nodal antibody + chemotherapy in the method of the combined references. One would have been motivated to in order to monitor and characterize Nodal expression in response to treatment as taught and suggested by Ruvo et al and Hendrix et al. One would have a reasonable expectation of success to measure Nodal expression before and after anti-Nodal + chemotherapy treatment in the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include an ABCA1 antibody in the kit provided by the combined references. One would have been motivated to in order to characterize the melanoma and breast cancers of the combined references as expressing ABCA1 and as chemotherapy resistant and/or metastatic as taught by Zhao et al, Bachmeier et al, and Park et al. One would have a reasonable expectation of success to include ABCA1 antibodies in the kit of the combined references given ABCA1 antibodies are readily commercially available and are known and demonstrated by Hedditch et al and Aguirre-Portoles et al to successfully detect ABCA1 expression in patient tumor biopsies and cancer cells and characterizes aggressive cancer cells.

Response to Arguments
12.	Applicants argue that the combined references do not teach the claim limitations of (v), (vi), (vii) and (viii) of claim 21.

13.	The arguments have been considered but are not persuasive. The rejection of record explicitly addresses the limitations of claims 21-24 taught by the cited references. 
Claim 21 parts (vi-viii) are part of a long “wherein” clause that explains the meaning of possible results of the method but do not require any steps to be performed and do not impart any structural limitations on the method. The “wherein” clause of claim 21 parts (vi)-(viii) states the intended result of the step of comparing the level of ABCA1 or Nodal expression before and after combination therapy or standard therapy of the cancer patient. The wherein clause does not require steps to be performed and does not limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04.



15.	These arguments were considered above and not found persuasive for the reasons set forth above.

16.	Applicants reiterate arguments that the prior art does not provide a reasonable predictability on pages 13-14 of the Remarks.

17.	These arguments were considered above and not found persuasive for the reasons set forth above.



18.	All other rejections recited in the Office Action mailed September 20, 2021 are hereby withdrawn in view of amendments.


19.	Conclusion: No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Laura B Goddard/Primary Examiner, Art Unit 1642